In re Boudreaux, Gary; — Plaintiff; applying for, supervisory and/or remedial writs, Parish of Vermilion, 15th Judicial District Court Div. E, Nos. 22744; to the Court of Appeal, Third Circuit, No. KW99-00097
Writ granted in part, case remanded to the district court. The district court is directed to give merits consideration to relator’s claim that the state withheld material exculpatory evidence in violation of the rule of Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963) and progeny. See La.C.Cr.P. art. 930.8(A)(1); Carlin v. Cain, 97-2390 (La.3/13/98), 706 So.2d 968; State ex rel. Cormier v. State, 98-2111 (La.12/18/98), 731 So.2d 274. In all other respects, the application is denied.
JOHNSON, J., not on panel.